Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 2 September 2021 has been entered.


DETAILED ACTION
This Office action is made in response to Amendment, filed 2 September 2021 (“Reply”).  Applicant has amended Claims 1 – 20 and added new claims 21 - 22.  As amended, Claims 1 – 22 are presented for examination.
In Office action of November 18, 2018 (“Office Action”):
Claims 1 – 20 were rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Response to Arguments
Applicant's arguments in regards to rejection under 35 USC § 101 have been fully considered but they are not persuasive.  Applicant asserts that the amended claims tie the claims to a practical application and recite significantly more than “any alleged abstract idea”, (Reply, p. 11).  Specifically, applicant asserts that the claims have been amended to recite additional details from the specification which would overcome the section 101 rejection, (Reply, p. 11).  Examiner respectfully disagrees.
The claims are drawn to monitoring viewership data, determining if data is missing and determining a substitute for the missing data which are all steps that can be performed in the human mind and therefore fall within the Mental Process grouping of Abstract Ideas.  The additional elements of sending the content item and reallocating content transmission resources do not integrate the Abstract Idea into a practical application because they are insignificant post-solution activity that recite elements that are well-understood, routine and conventional at a high-level using generic terms that they do not meaningfully limit the claim.  The specification does not appear to disclose the reallocating of content transmission resources based on the substitute start time or stop time.  Therefore, the claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.  See below for the detailed rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Amended independent claims 1, 10 and 18 recite a limitation of reallocating content transmission resources based on the substitute start time or stop time.  However, this limitation does not appear to be disclosed in the instant specification.  In paragraph 31, various benefits from viewership data are discussed including the possibility of redirecting funds and internal resources.  However, no mention is made as to reallocating transmission resources and specifically based on the substitute start or stop time, as claimed.  Additionally, in an exemplary manner, it is presented that viewership data may be used to guide marketing decisions for upcoming programming, ([0058]).  It is unclear what the transmission resources are, how they are reallocated and how this reallocation is based on the substitute start or stop times.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.    

Step 1 – Determine if the claims falls within one of the four categories, (MPEP 2106.03)?
	Independent claims 1 and 18 and their associated dependent claims recite a method which falls within the statutory category of a Process.  Independent Claim 10 and its associated dependent claims recite an apparatus which falls within one or both of the statutory categories of a machine or product of manufacture.  Therefore, the claims are patent eligible according to Step 1.

Step 2A, Prong One – Do the claims recite a judicial exception?  Do the claim limitation fall within any of the groupings of abstract ideas?
	In this case, the limitations of Claim 1 which recite the abstract idea include –
	monitoring start and stop times for a plurality of content viewing sessions of a first viewer;
	determining that a start time or stop time associated with the content item is missing;
	determining a substitute start time or stop time;

which fall within the Mental Process grouping of Abstract Ideas.  Monitoring start and stop times and determining that a start or stop time is missing are observations; and determining a substitute start or stop time is a judgment.  All of these actions can be performed in the human mind.  Therefore, the limitations of claim 1 recite a judicial exception of an abstract idea in the grouping of Mental Processes.
	For similar reasons, independent Claims 10 and 18 also recite the judicial exception of an abstract idea in the grouping of Mental Processes.
 
Step 2A, Prong Two – Do the claims recite additional elements that integrate the abstract idea into a practical application?
	In this case, the additional element recited in Claim 1 include –
		causing sending of the content item; and
	reallocating content transmission resources based on substitute start time or stop time.

The additional element merely add insignificant extra-solution activity to the judicial exception as described in MPEP 2106.05(g).  The step of causing sending of the content item is insignificant post solution activity as sending content does not add a meaningful limitation to the process of determining a substitute start or stop time that is missing.  Additionally, the claim element of “transmission resources” is a generic term which claimed at a high-level and does not meaningfully limit the claim.
	For similar reasons, the additional element of independent Claims 10 and 18 also do not integrate the abstract idea into a practical application.

Step 2B – Does the claim recite additional elements that amount to significantly more than the judicial exception?
The additional element recited in Claim 1 include –
		causing sending of the content item; and
	reallocating content transmission resources based on substitute start time or stop time.

These additional elements are not sufficient to amount to significantly more than the judicial exception because the additional elements when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  i. Receiving or transmitting data over a network”, (MPEP 2106.05(d) II).  The step of sending content is transmitting data and therefore is considered to be well-understood, routine and conventional.  Additionally, the reallocating content transmission resources is an additional element that is well-understood, routine, conventional activity previously known to the industry and is recited at a high level of generality.  The instant specification does not disclose these transmission resources or how they are allocated.  Thus, taken alone or in combination, the additional elements do not amount to significantly more than abstract idea.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the additional elements of independent Claim 1 do not amount to "significantly more" than the recited judicial exception.
For similar reasons, independent Claims 10 and 18 also do not recite additional elements which amount to significantly more than the abstract idea.
Dependent Claims 2 - 9, 11 - 17 and 19 - 22 recite the same abstract idea of independent Claims 1, 10 and 18, respectively. The claims recite additional elements of determining a network corresponding to the missing boundary time, and start and stop times corresponding to the network, determining an episode of a network series and other viewership data regarding episodes in the series, determining a daypart corresponding to the boundary time, and determining various boundary times based on multiple combinations of episodes, network series and daypart using weighted averages, determining programming type corresponding to the missing boundary time and a subset of the viewership data based on programming type. These elements merely recite more abstract steps of the abstract idea identified in independent Claims 1, 10 and 18 above and are steps that appear to be merely performed by a generic programmed computer. As such, the limitations of the dependent claims do not meaningfully limit the claim.
Therefore, Claims 1-22 are not drawn to eligible subject matter as they are directed to an
abstract idea without significantly more.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 2, 6, 8, 10 – 11, 16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belmont, US Patent 5,819,156 (hereinafter Belmont) in view of Morales et al, US Pub. 2014/0109124 A1 (hereinafter Morales) and Cooper Jr. et al., US Pub. 2003/0223734 A1 (hereinafter Cooper).

In regards to Claim 1, Belmont discloses a method; comprising: 
monitoring start and stop times for a plurality of content viewing sessions of a first viewer (Belmont: Abstract, where a tracking device tracks, records and reports uses of the television; col. 4 ll. 28 – 43, where usage monitoring includes time stamps for usage data such as start and stop duration clocks).  
But Belmont fails to explicitly disclose determining that a start time or stop time associated with the content item is missing; determining, based on a subset of the monitored start and stop times for the plurality of content viewing sessions of the first viewer, and based on viewership data for a plurality of other viewers, a substitute start time or stop time.
Morales from a similar endeavor teaches monitoring viewing times for a plurality of content viewing sessions of a first viewer (Morales: [0005], where various viewership data sets from a plurality of data sources are received); 
determining that a start time or stop time associated with the content item is missing (Morales: [0026], identifying missing data items including various time periods); 
determining, based on a subset of the monitored start and stop times for the plurality of content viewing sessions of the first viewer, and based on viewership data for a plurality of other viewers, a substitute start time or stop time (Morales: [0027], where missing data from a source can be interpolated or imputed based on common patterns exhibited by data sets from different sources.  For example, if subsets of A and B are aligned so that common patterns present in each subset of A and B are correlated with one another where data is present in each data set, then when data is missing from one data set, it may be imputed from corresponding data present in the other data set.  This technique can be applied across a plurality of more than two data sets).  But the combined teaching of Belmont and Morales fails to explicitly disclose determining, based on a request for a content item, that a start time or stop time associated with the content item is missing; causing sending, based at least on the substitute start time or stop time, of the content item; and reallocating content transmission resources based on the substitute start time or stop time (emphasis added to distinguish elements not explicitly taught by Belmont and Morales).
Because accurate viewership forecasts are important so that potential revenue opportunities are not missed, there is a need to improve inaccurate predictions of viewership, (Morales: [0003] – [0004]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Belmont in view of Morales such that more accurate viewership forecasts may be made from data sets in which data gaps are present by estimating missing data points, (Morales: [0027]).
	Cooper from a similar endeavor teaches determining, based on a request for a content item, that a start time or stop time associated with the content item is missing (Cooper: Fig. 6 and [0072] – [0075], where when a record request is made by a user, known programming information is acquired and it is determined if a start and stop time are known or are missing); 
causing sending, based at least on the substitute start time or stop time, of the content item (Cooper: Figs. 6 and 9 and [0075] – [0078], where if a stop time is missing, a “best guess” is filled in for the stop time and after confirmation from the user, the recording will begin immediately); and 
reallocating content transmission resources based on the substitute start time or stop time (Cooper: [0075], where instead of simply entering the not-so-helpful current time when a stop time is missing, the system records the content based on the guessed stop time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Belmont and Morales in view of Cooper to intelligently guess at unavailable information such as a missing stop time, (Cooper: [0008]) to fill in the missing data points disclosed in Morales, (Morales: [0027]).
	

Regarding Claim 2, the combined teaching of Belmont, Morales and Cooper discloses the method of claim 1, further comprising: 
receiving information indicating a Belmont: Fig. 1 and col. 3 ll. 33 – 40, where tracking/reporting device 18 monitors a user’s usage characteristics and preferences when using PC/TV convergence system 10); and
selecting the subset by selecting monitored start and stop times that correspond to viewing sessions that used the computing device (Morales: [0023] and [0027], where subsets of data sets can be monitored from various data sources where data sources may be television set-top boxes).  This claim is rejected on the same grounds as Claim 1.

 Regarding Claim 6, the combined teaching of Belmont, Morales and Cooper discloses the method of claim 1, wherein reallocating the content transmission resources is further based on estimated audience sizes (Morales: [0002], where viewership is used in determining an estimated reach, i.e., the total number of different people or households exposed, at least once, to the multimedia).

Regarding Claim 8, the combined teaching of Belmont, Morales and Cooper discloses the method of claim 1, further comprising: 
applying a first weight to the subset of monitored start and stop times for the plurality of content viewing sessions of the first viewer (Morales: [0023], where the counts may represent weighted data; [0031], where count data can be analyzed using an exponentially weighted moving average); and 
applying a second weight to the viewership data for the plurality of other viewers, wherein the substitute start time or stop time is further based on the first weight and the second weight (Morales: [0040]-[0041], where processed or weighted, time series aligned data sets are produced for each data source.  Then, the processed data sets may then be factored with regard to one another.  Finally, the data sets can be rescaled to approximated national currency results).  


In regards to Claim 10, Belmont discloses an apparatus comprising: 
at least one processor (Belmont: Fig. 1 and col. 2 ll. 45 – 52, where the PC/TV convergence system includes a personal computer 14 comprising a processor); and 
at least one memory having stored therein machine executable instructions that, when executed by the at least one processor (Belmont: Fig. 1 and col. 2 line 53 through col. 3 line 2, where the PC is utilized to perform typical computer functions such as executing and running software; col. 4 ll. 28 – 35, where information can be stored in any type of memory storing device), cause the apparatus to: 
monitor start and stop times for a plurality of content viewing sessions of a first viewer (Belmont: Abstract, where a tracking device tracks, records and reports uses of the television; col. 4 ll. 28 – 43, where usage monitoring includes time stamps for usage data such as start and stop duration clocks).  
But Belmont fails to explicitly disclose determine that a start time or stop time associated with the content item is missing; determine, based on a subset of the monitored start and stop times for the plurality of content viewing sessions of the first viewer, and based on viewership data for a plurality of other viewers, a substitute start time or stop time. 
Morales from a similar endeavor teaches monitor viewing times for a plurality of content viewing sessions of a first viewer (Morales: [0005], where various viewership data sets from a plurality of data sources are received);
determine that a start time or stop time associated with the content item is missing (Morales: [0026], identifying missing data items including various time periods); 
determine, based on a subset of the monitored start and stop times for the plurality of content viewing sessions of the first viewer, and based on viewership data for a plurality of other viewers, a substitute start time or stop time (Morales: [0027], where missing data from a source can be interpolated or imputed based on common patterns exhibited by data sets from different sources.  For example, if subsets of A and B are aligned so that common patterns present in each subset of A and B are correlated with one another where data is present in each data set, then when data is missing from one data set, it may be imputed from corresponding data present in the other data set.  This technique can be applied across a plurality of more than two data sets).  But the combined teaching of Belmont and Morales fails to explicitly disclose determine, based on a request for a content item, that a start time or stop time associated with the content item is missing; cause sending, based at least on the substitute start time or stop time, of the content item; and reallocate content transmission resources based on the substitute start time or stop time (emphasis added to distinguish elements not explicitly taught by Belmont and Morales).
Because accurate viewership forecasts are important so that potential revenue opportunities are not missed, there is a need to improve inaccurate predictions of viewership, (Morales: [0003] – [0004]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Belmont in view of Morales such that more accurate viewership forecasts may be made from data sets in which data gaps are present by estimating missing data points, (Morales: [0027]).
Cooper from a similar endeavor teaches determine, based on a request for a content item, that a start time or stop time associated with the content item is missing (Cooper: Fig. 6 and [0072] – [0075], where when a record request is made by a user, known programming information is acquired and it is determined if a start and stop time are known or are missing); 
cause sending, based at least on the substitute start time or stop time, of the content item (Cooper: Figs. 6 and 9 and [0075] – [0078], where if a stop time is missing, a “best guess” is filled in for the stop time and after confirmation from the user, the recording will begin immediately); and  
reallocate content transmission resources based on the substitute start time or stop time (Cooper: [0075], where instead of simply entering the not-so-helpful current time when a stop time is missing, the system records the content based on the guessed stop time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Belmont and Morales in view of Cooper to intelligently guess at unavailable information such as a missing stop time, (Cooper: [0008]) to fill in the missing data points disclosed in Morales, (Morales: [0027]).

In regards to Claim 11, the combined teaching of Belmont, Morales and Cooper discloses the apparatus of claim 10, wherein the machine executable instructions, when executed by the at least one processor, further cause the apparatus to: 
receive information indicating a computing device used by the first viewer (Belmont: Fig. 1 and col. 3 ll. 33 – 40, where tracking/reporting device 18 monitors a user’s usage characteristics and preferences when using PC/TV convergence system 10); and 
select the subset by selecting monitored start and stop times that correspond to viewing sessions that used the computing device (Morales: [0023] and [0027], where subsets of data sets can be monitored from various data sources where data sources may be television set-top boxes).  This claim is rejected on the same grounds as Claim 10. 

Regarding Claim 16, the combined teaching of Belmont, Morales and Cooper discloses the apparatus of claim 10, wherein the machine executable instructions, when executed by the at least one processor, cause the apparatus to: 
apply a first weight to the subset of monitored start and stop times for the plurality of content viewing sessions of the first viewer (Morales: [0023], where the counts may represent weighted data; [0031], where count data can be analyzed using an exponentially weighted moving average); and 
apply a second weight to the viewership data for the plurality of other viewers, wherein the substitute start time or stop time is further based on the first weight and the second weight (Morales: [0040]-[0041], where processed or weighted, time series aligned data sets are produced for each data source.  Then, the processed data sets may then be factored with regard to one another.  Finally, the data sets can be rescaled to approximated national currency results).  

Regarding Claim 21, the combined teaching of Belmont, Morales and Cooper discloses the method of claim 1, wherein the substitute start time for sending the content item delays a start time of the content item (Cooper: [0078], where the start time may be changed to a later time; [0073], where the user may be alerted if an required information for recording is missing or unavailable).  This claim is rejected on the same grounds as Claim 1.



Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belmont in view of Morales and Cooper as applied to claims 1 and 10 above, and further in view of Ketkar, US Pub. 2012/0030587 A1 (hereinafter Ketkar).


Regarding Claim 3, the combined teaching of Belmont, Morales and Cooper discloses the method of claim 1, the substitute start time or stop time is based on a start time or stop time of another content (Cooper: [0073] – [0075], where if a stop time is missing, a “best guess” is determined; Morales: [0027], where gaps in data sets may be replaced by aligning different data sets in time an imputing individual missing data items based on patterns formed by count data).  But Belmont, Morales and Cooper fail to explicitly disclose wherein the content item is an episode in a series of episodes, and the substitute start time or stop time is based on a start time or stop time of another episode in the series (emphasis added to distinguish elements not explicitly taught by Belmont, Morales and Cooper).
 	Ketkar from a similar endeavor teaches wherein the content item is an episode in a series of episodes (Ketkar: [0028], where media may include video clips, program episodes, advertisements, etc.), and the substitute content is based on another episode in the series (Ketkar: [0036], where upon receiving the media, media locator may identify the program associated with the media, and then attempt to locate substitute media.  For example, a program clip may be replaced with the entire episode).
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Belmont, Morales and Cooper in view of Ketkar such that the data sets with common patterns used to impute missing data of Morales, (Morales: [0027]), could include the other episodes of Ketkar (Ketkar: [0036]) which can be used as substitute media.

Regarding Claim 12, the combined teaching of Belmont, Morales and Cooper discloses the apparatus of claim 10, wherein the substitute start time or start time is based on a start time or stop time another content (Cooper: [0073] – [0075], where if a stop time is missing, a “best guess” is determined; Morales: [0027], where gaps in data sets may be replaced by aligning different data sets in time an imputing individual missing data items based on patterns formed by count data).  But Belmont, Morales and Cooper fail to explicitly disclose wherein the content item is an episode in a series of episodes, and the substitute start time or start time is based on a start time or stop time another episode in the series (emphasis added to distinguish elements not explicitly taught by Belmont, Morales and Cooper).
	Ketkar from a similar endeavor teaches wherein the content item is an episode in a series of episodes (Ketkar: [0028], where media may include video clips, program episodes, advertisements, etc.), and the substitute content is based on another episode in the series (Ketkar: [0036], where upon receiving the media, media locator may identify the program associated with the media, and then attempt to locate substitute media.  For example, a program clip may be replaced with the entire episode).
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Belmont, Morales and Cooper in view of Ketkar such that the data sets with common patterns used to impute missing data of Morales, (Morales: [0027]), could include the other episodes of Ketkar (Ketkar: [0036]) which can be used as substitute media.



Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belmont in view of Morales and Cooper as applied to claims 1 and 10 above, and further in view of Belyaev et al., US Pub. 2014/0259038 A1 (hereinafter Belyaev).
	
Regarding Claim 4, the combined teaching of Belmont, Morales and Cooper discloses the method of claim 1, wherein the substitute start time or stop time (Cooper: [0073] – [0075], where if a stop time is missing, a “best guess” is determined; Morales: [0027], where gaps in data sets may be replaced by aligning different data sets in time an imputing individual missing data items based on patterns formed by count data).  But Belmont, Morales and Cooper fail to explicitly disclose is based on: a genre of the content item; a daypart corresponding to the genre; and one or more content viewing sessions, of the plurality of content viewing sessions, of content items of the genre.
Belyaev from a similar endeavor teaches a genre of the content item (Belyaey: [0085], where genre identified video content according to a classification such as documentary, reality, science fiction, etc.);
a daypart corresponding to the genre (Belyaey: [0044], where each genre is associated with its appropriate daypart); and 
one or more content viewing sessions, of the plurality of content viewing sessions, of content items of the genre (Belyaey: [0032] and [0044], where user preferences and behavior is tracked which includes the type of content at various time of the day).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Belmont, Morales and Cooper in view of Belyaey such that the data sets with common patterns used to impute missing data of Morales, (Morales: [0027]) could include content personalized for a user which is categorized by genre according to a daypart, (Belyaey: [0044]).

Regarding Claim 14, the combined teaching of Belmont, Morales and Cooper discloses the apparatus of claim 10, wherein the substitute start time or stop time (Cooper: [0073] – [0075], where if a stop time is missing, a “best guess” is determined; Morales: [0027], where gaps in data sets may be replaced by aligning different data sets in time an imputing individual missing data items based on patterns formed by count data).  But Belmont, Morales and Cooper fail to explicitly disclose is based on: a genre of the content item; a daypart corresponding to the genre; and one or more content viewing sessions, of the plurality of content viewing sessions, of content items of the genre.
Belyaev from a similar endeavor teaches a genre of the content item (Belyaey: [0085], where genre identified video content according to a classification such as documentary, reality, science fiction, etc.); 
a daypart corresponding to the genre (Belyaey: [0044], where each genre is associated with its appropriate daypart); and 
one or more content viewing sessions, of the plurality of content viewing sessions, of content items of the genre (Belyaey: [0032] and [0044], where user preferences and behavior is tracked which includes the type of content at various time of the day).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Belmont, Morales and Cooper in view of Belyaey such that the data sets with common patterns used to impute missing data of Morales, (Morales: [0027]) could include content personalized for a user which is categorized by genre according to a daypart, (Belyaey: [0044]).



Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belmont in view of Morales and Cooper as applied to claims 1 and 10 above, and further in view of Walker, US Pub. 2005/0160465 A1 (hereinafter Walker).

Regarding Claim 5, the combined teaching of Belmont, Morales and Cooper discloses the method of claim 1, wherein reallocating the content transmission resources based on the substitute start time or stop time (Cooper: [0073] – [0075], where if a stop time is missing, a “best guess” is determined; Morales: [0027], where gaps in data sets may be replaced by aligning different data sets in time an imputing individual missing data items based on patterns formed by count data).  But Belmont, Morales and Cooper fail to explicitly disclose reallocating resources between broadcast and video on demand transmissions.
Walker from a similar endeavor teaches reallocating resources between broadcast and video on demand transmissions (Walker: [0005] and [0186], where a broadcast version of a content may be replace with a streaming media, or video-on-demand, version).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Belmont, Morales and Cooper in view of Walker as replacing broadcast data with VOD data as disclosed by Walker (Walker: [0185]) is well-known to one of ordinary skill in the art due to the fact that viewers generally prefer content in high definition provided by streaming rather than standard definition.


Regarding Claim 13, the combined teaching of Belmont, Morales and Cooper discloses the apparatus of claim 10, wherein reallocating the content transmission resources based on the substitute start time or stop time (Cooper: [0073] – [0075], where if a stop time is missing, a “best guess” is determined; Morales: [0027], where gaps in data sets may be replaced by aligning different data sets in time an imputing individual missing data items based on patterns formed by count data).  But Belmont, Morales and Cooper fail to explicitly disclose reallocating resources between broadcast and video on demand transmissions.  
Walker from a similar endeavor teaches reallocating resources between broadcast and video on demand transmissions (Walker: [0005] and [0186], where a broadcast version of a content may be replace with a streaming media, or video-on-demand, version).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Belmont, Morales and Cooper in view of Walker as replacing broadcast data with VOD data as disclosed by Walker (Walker: [0185]) is well-known to one of ordinary skill in the art due to the fact that viewers generally prefer content in high definition provided by streaming rather than standard definition.





Claims 7, 9, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belmont in view of Morales and Cooper as applied to claims 1 and 10 above, and further in view of Garbow et al., US Pub. 2007/0136751 A1 (hereinafter Garbow).
	
 
Regarding Claim 7, the combined teaching of Belmont, Morales and Cooper discloses the method of claim 1, further comprising: 
selecting the subset by selecting monitored start and stop times that correspond to viewing sessions (Cooper: [0073] – [0075], where if a stop time is missing, a “best guess” is determined; Morales: [0027], where gaps in data sets may be replaced by aligning different data sets in time an imputing individual missing data items based on patterns formed by count data).  But Belmont, Morales and Cooper fail to explicitly disclose receiving information indicating a geographic area of the first viewer; and selecting the subset by selecting monitored start and stop times that correspond to viewing sessions that occurred at or near the geographic area (emphasis added to distinguish elements not explicitly taught by Belmont, Morales and Cooper).
Garbow from a similar endeavor teaches receiving information indicating a geographic area of the first viewer (Garbow: Fig. 6 and [0035], where the user may select from geographical preferences for an area where the viewer lives); and 
that occurred at or near the geographic area (Garbow: [0035], where a geographical region of interest can be specified and the viewership information that relates to that geographical region with be weighted more heavily).  
Because viewership information can be a helpful tool for a user to make a more informed choice regarding which program to watch (Garbow: [0005]), there is a need for more accurate viewership information.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Belmont, Morales and Cooper in view of Garbow to allow a viewer to perform at least one action based on the received viewership information, (Garbow: [0007]).  


Regarding Claim 9, the combined teaching of Belmont, Morales and Cooper discloses the method of claim 1, wherein the substitute start time or stop time comprises a substitute stop time (Cooper: [0073] – [0075], where if a stop time is missing, a “best guess” is determined; Morales: [0027], where gaps in data sets may be replaced by aligning different data sets in time an imputing individual missing data items based on patterns formed by count data).  But Belmont, Morales and Cooper fail to explicitly disclose that extends a transmission time of the content item.  
	Garbow from a similar endeavor teaches that extends a transmission time of the content item (Garbow: [0007], where the end time of a recording of a live program is automatically extended, such as a football game that goes into overtime, beyond the expected end time).
	Because viewership information can be a helpful tool for a user to make a more informed choice regarding which program to watch (Garbow: [0005]), there is a need for more accurate viewership information.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Belmont, Morales and Cooper in view of Garbow to allow a viewer to perform at least one action based on the received viewership information, (Garbow: [0007]).  
	
 
Regarding Claim 15, the combined teaching of Belmont, Morales and Cooper discloses the apparatus of claim 10, wherein the machine executable instructions, when executed by the at least one processor, cause the apparatus: 
select the subset by selecting monitored start and stop times that correspond to viewing sessions (Cooper: [0073] – [0075], where if a stop time is missing, a “best guess” is determined; Morales: [0027], where gaps in data sets may be replaced by aligning different data sets in time an imputing individual missing data items based on patterns formed by count data).  But Belmont, Morales and Cooper fail to explicitly disclose receive information indicating a geographic area of the first viewer; and select the subset by selecting monitored start and stop times that correspond to viewing sessions that occurred in a same or nearby geographic area (emphasis added to distinguish elements not explicitly taught by Belmont, Morales and Cooper).
Garbow from a similar endeavor teaches receive information indicating a geographic area of the first viewer (Garbow: Fig. 6 and [0035], where the user may select from geographical preferences for an area where the viewer lives); and 
that occurred in a same or nearby geographic area (Garbow: [0035], where a geographical region of interest can be specified and the viewership information that relates to that geographical region with be weighted more heavily).  
Because viewership information can be a helpful tool for a user to make a more informed choice regarding which program to watch (Garbow: [0005]), there is a need for more accurate viewership information.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Belmont, Morales and Cooper in view of Garbow to allow a viewer to perform at least one action based on the received viewership information, (Garbow: [0007]).
  
Regarding Claim 17, the combined teaching of Belmont, Morales and Cooper discloses the apparatus of claim 10, wherein the substitute start time or stop time comprises a substitute stop time (Cooper: [0073] – [0075], where if a stop time is missing, a “best guess” is determined; Morales: [0027], where gaps in data sets may be replaced by aligning different data sets in time an imputing individual missing data items based on patterns formed by count data).  But Belmont, Morales and Cooper fail to explicitly disclose that extends a transmission time of the content item.  
	Garbow from a similar endeavor teaches that extends a transmission time of the content item (Garbow: [0007], where the end time of a recording of a live program is automatically extended, such as a football game that goes into overtime, beyond the expected end time).
	Because viewership information can be a helpful tool for a user to make a more informed choice regarding which program to watch (Garbow: [0005]), there is a need for more accurate viewership information.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Belmont, Morales and Cooper in view of Garbow to allow a viewer to perform at least one action based on the received viewership information, (Garbow: [0007]).



Claims 18, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morales in view of Ketkar and Cooper.
  
In regards to Claim 18, Morales discloses a method comprising: 
retrieving, from a centralized database, viewership data for a first viewer, the viewership data comprising information indicating a plurality of content viewing sessions of the first viewer (Morales: [0005], where various viewership data sets from a plurality of data sources are received; [0049], where storage media may include a centralized database); 
determining a missing boundary time for one of the plurality of content viewing sessions, wherein the missing boundary time comprises a missing start time or a missing stop time (Morales: [0026], identifying missing data items including various time periods); 
Application No. 15/651,840determining a first candidate boundary time based on a subset of the viewership data for the first viewer (Morales: [0027], where missing data from a source can be interpolated or imputed based on common patterns exhibited by data sets from different sources.  For example, if subsets of A and B are aligned so that common patterns present in each subset of A and B are correlated with one another where data is present in each data set, then when data is missing from one data set, it may be imputed from corresponding data present in the other data set.  This technique can be applied across a plurality of more than two data sets) corresponding to the at least one other episode of the network series; 
determining a network programming for the missing boundary time (Morales: Figs. 1 – 2 and [0026], where a television provider reports data for television channels and data is missing for various time periods) and 
determining a second candidate boundary time based on viewership data for a plurality of other viewers corresponding to the network programming (Morales: [0027], where data sets which are missing data can be aligned in time with data sets that are not missing data which can be used to interpolate or impute data to the data set with missing data); and
determining a substitute candidate boundary time based on a weighted average of the first candidate boundary time and the second candidate boundary time (Morales: [0027], where gaps in data sets may be replaces by estimates obtained from aligning different data sets in time; [0031] – [0032], where data can be analyzed using a weighted moving average which process computes a weighted average using a weighting factor of a current data set).  But Morales fails to explicitly disclose determining an episode of a network series corresponding to the missing boundary time; determining, based on the viewership data for the first viewer, that the first viewer has viewed at least one other episode of the network series (emphasis added to distinguish elements not explicitly taught by Morales).
Ketkar from a similar endeavor teaches determining an episode of a network series (Ketkar: [0028], where media may include video clips, program episodes, advertisements, etc.); 
determining, based on the viewership data for the first viewer, that the first viewer has viewed at least one other episode of the network series (Ketkar: [0036], where upon receiving the media, media locator may identify the program associated with the media, and then attempt to locate substitute media.  For example, a program clip may be replaced with the entire episode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morales in view of Ketkar such that the data sets with common patterns used to impute missing data of Morales, (Morales: [0027]), could include the other episodes of Ketkar (Ketkar: [0036]) which can be used as substitute media.
But Morales and Ketkar fail to explicitly disclose reallocating content transmission resources based on the substitute candidate boundary time.
Cooper from a similar endeavor teaches reallocating content transmission resources based on the substitute candidate boundary time (Cooper: Fig. 6 and [0072] – [0075], where when a record request is made by a user, known programming information is acquired and it is determined if a start and stop time are known or are missing; [0075], where instead of simply entering the not-so-helpful current time when a stop time is missing, the system records the content based on the guessed stop time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morales and Ketkar in view of Cooper to intelligently guess at unavailable information such as a missing stop time, (Cooper: [0008]) to fill in the missing data points disclosed in Morales, (Morales: [0027]).
 
Regarding Claim 20, the combined teaching of Morales, Ketkar and Cooper discloses the method of claim 18, wherein reallocating the content transmission resources is further based on estimated audience sizes, (Morales: [0002], where viewership is used in determining an estimated reach, i.e., the total number of different people or households exposed, at least once, to the multimedia).

Regarding Claim 22, the combined teaching of Morales, Ketkar and Cooper discloses the method of claim 18, further comprising: causing sending, based at least on the substitute candidate boundary time, of a content item (Cooper: Figs. 6 and 9 and [0075] – [0078], where if a stop time is missing, a “best guess” is filled in for the stop time and after confirmation from the user, the recording will begin immediately).



Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morales in view of Ketkar and Cooper as applied to claim 18 above, and further in view of Walker.

Regarding Claim 19, the combined teaching of Morales, Ketkar and Cooper discloses the method of claim 18.  But Morales, Ketkar and Cooper fail to explicitly disclose, wherein reallocating the content transmission resources further comprises reallocating resources between broadcast and video on demand transmissions.
Walker from a similar endeavor teaches wherein reallocating the content transmission resources further comprises reallocating resources between broadcast and video on demand transmissions (Walker: [0005] and [0186], where a broadcast version of a content may be replace with a streaming media, or video-on-demand, version).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morales, Ketkar and Cooper in view of Walker as replacing broadcast data with VOD data as disclosed by Walker (Walker: [0185]) is well-known to one of ordinary skill in the art due to the fact that viewers generally prefer content in high definition provided by streaming rather than standard definition.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hoffberg, US Patent 6,850,252 B1 disclose using a model to extrapolate data to fill in for missing data (col. 131 ll. 4 – 18).
Grauch et al., US Pub. 2005/0235318 A1 disclose tracking a subscriber’s use of a device and identifies mission STB event records (Abstract and [0078]).
Cordray et al., US Pub. 2007/0157249 A1 disclose tracking user’s viewing progress of programs in a series (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA M FOGG/Examiner, Art Unit 2421